ON PETITION FOR REHEARING
Staton, J.
Donald Mathers has filed his “Petition for Rehearing” upon our opinion in the above entitled cause rendered on the 2nd Day of April, 1974 and reported in 41 Ind. Dec. 313, 309 N.E.2d 167. He alleges in his “Petition for Rehearing” that he did not have the records and cancelled checks showing his direct payments to his former wife when the August 2, 1971 judgment was entered. After his motion to correct errors was granted, his records and cancelled checks of direct payments were produced and the trial court *645found that these direct payments were in the amount of $3,133.00. When this Court ordered that the first judgment dated August 2, 1971 be reentered, the direct payments determined by the trial court in its second judgment were not included. Donald Mathers further states in his “Petition for Rehearing” that:
“Failure of the lower court to find and give Appellee credit for such payments made direct to Appellant was one of the basic reasons why the lower court granted DefendantAppellee’s Motion to Correct Errors.”
To re-establish these direct payments in a separate proceeding would require additional time and expense for the trial court and the parties. This is not necessary or desirable. To balance the equity in this cause with our determination of the law, we amend the last paragraph of our opinion hereinabove referred to so that it will read as follows:
“The trial court’s judgment should be and the same hereby is reversed with instructions to re-enter its judgment dated August 2, 1971 which should be modified to reflect the credit for direct payments of support made by Donald Mathers in the sum of $3,133.00; and the trial court is further instructed to amend its judgment so that the word ‘Utah’ will now read ‘Oklahoma’.”1
Except for the above amendment, Donald Mather’s “Petition for Rehearing” should be and the same hereby is denied.
Hoffman, C.J. and Garrard, J., concur.
Note. — Reported at 309 N.E.2d 167.

. The above is ordered pursuant to Indiana Rules of Procedure, Appellate Rule 15 (M).